Citation Nr: 1607544	
Decision Date: 02/26/16    Archive Date: 03/04/16

DOCKET NO.  14-23 924	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to an effective date prior to August 21, 2012, for the grant of service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to August 1969.  

This matter comes before the Board of Veterans' Appeals (hereinafter Board) on appeal from an October 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for PTSD effective from August 21, 2012.  The Veteran perfected a timely appeal to the effective date assigned for the grant of service connection.  

There was additional evidence (Veteran's statement, medical evidence, service letters of appreciation, service certificate of achievement, etc.) added to the record after the issuance of the May 2014 statement of the case after certification of the issue to the Board.  The Board finds the evidence is irrelevant or cumulative and duplicative of evidence previously before the RO.  Thus, the Board finds that this additional evidence is not pertinent such that solicitation of a waiver is necessary as set forth in 38 C.F.R. § 20.1304(c). 

In addition to the paper claims file, there are Virtual VA and Veterans Benefits Management System (VBMS) paperless claims files associated with the Veteran's claim.  


FINDINGS OF FACT

1.  The RO received the Veteran's initial claim for service connection for PTSD (VA Form 21-526) in February 2001.  

2.  By a rating action in November 2001, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  He did not appeal that determination within one year of the notice thereof in December 2001.  Therefore, the decision became final.  

3.  Received at the RO on August 21, 2012 was a statement from the Veteran's representative, indicating that the Veteran was seeking to establish a claim of entitlement to service connection for PTSD.  Submitted in support of his claim were private treatment reports showing a diagnosis of PTSD related to Vietnam experiences.  

4.  In an October 2012 rating decision, the RO granted service connection for PTSD effective from August 21, 2012.  

5.  There was no informal claim, formal claim, or written intent to file a claim to reopen the issue of service connection for PTSD prior to August 21, 2012.  


CONCLUSION OF LAW

The criteria for assignment of an effective date prior to August 21, 2012, for the grant of service connection for PTSD, have not been met.  38 U.S.C.A. §§ 1155, 5103, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.400 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist.

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. §§ 3.159, 3.326(a) (2014).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of the information and evidence not of record that is necessary to substantiate the claim; and to indicate which information and evidence VA will obtain and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The United States Court of Appeals for Veterans Claims has held that VCAA notice should be provided to a claimant before the initial RO decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is provided after the initial decision, such a timing error can be cured by subsequent readjudication of the claim, as in a statement of the case (SOC) or supplemental SOC (SSOC).  Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duties to the Veteran in a VCAA letter issued in September 2012 with regard to the underlying service connection claim.  As detailed, the Veteran perfected an appeal as to the effective date assigned.  Entitlement to an earlier effective date is a downstream issue from that of service connection, thus another VCAA notice is not required.  See VAOPGCPREC 8-2003 (Dec. 22, 2003); 38 C.F.R. § 3.159(b) (3) (i).  Consequently, the Board finds that the VCAA notice requirements have been met.  

There is no additional relevant evidence to be obtained in this case.  As discussed more fully below, the effective date of an evaluation and an award of compensation based on an original, or reopened, claim "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  38 C.F.R. § 3.400 (2014).  Pertinent evidence in such cases is that which shows the date a claim was filed, and there has been no contention that the Veteran filed an earlier claim or that there is evidence of such a filing.  VA's duty to assist has therefore been fulfilled.  

II.  Factual background.

The record indicates that the Veteran had active military service from October 1966 to August 1969.  His military occupational specialty was as an accounting specialist.  The Veteran's DD Form 214 indicates that he served in the Republic of Vietnam for 1 year, 10 months and 15 days; he was awarded the Vietnam Service Medal and the Vietnam Campaign Medal with 60 device.  The service treatment records (STRs), including the pre-induction examination in September 1966 as well as the separation examination in July 1969, were negative for any complaints or findings of a psychiatric disorder, including PTSD.  

The Veteran's initial claim for service connection for PTSD was received in February 2001.  Submitted in support of the claim was a statement dated in May 1991, wherein the Veteran reported stressful incidents he experienced in Vietnam.  The Veteran indicated that he used to have reoccurring dreams of seeing dead Viet Cong on the side of the road in Vietnam; he stated that it took him years to recover mentally from those experiences.  Also submitted in support of the claim was a PTSD questionnaire, wherein the Veteran reported the deaths of four fellow soldiers in Vietnam, including his cousin who was killed in action in Vietnam in the spring of 1969 and his childhood friend who was killed in the summer of 1969.  The Veteran reported several incidents that he attributed to his developing PTSD, particularly the death of his cousin who parachuted into a land mine only three days after joining his company in Vietnam.  The Veteran stated that he became very depressed.  

Submitted in support of the claim were private treatment reports dated in January 1998.  These records do not reflect any complaints of or treatment for a psychiatric disorder, including PTSD.  

By a rating action of November 2001, the RO denied the Veteran's claim of entitlement to service connection for PTSD.  It was determined that, although the Veteran identified several traumatic incidents that occurred in Vietnam, there was no evidence of a diagnosis of PTSD.  By letter dated December 5, 2001, the Veteran was informed of the denial of his claim and of his appellate and procedural rights.  He did not appeal that determination within one year of the notice thereof.  Also, no relevant evidence was associated with the file within one year of the decision. 

Received in August 2012 was a statement from the Veteran's representative asking the RO to consider a claim for service connection for PTSD.  Submitted in support of the claim was a treatment report from Dr. B.A., dated in June 2012, indicating that the Veteran was seen for evaluation of several medical problems.  He also reported that he had been having trouble with some events that occurred in Vietnam, including some of his colleagues being seriously injured; he stated that he had been having a lot of flashbacks.  Following an evaluation, the assessment was PTSD in a patient with history of dyslipidemia, hypertension, testicular and hypofunction.  Additional records from Dr. A. were subsequently received showing continued treatment for symptoms of PTSD in July and August 2012.  

On the occasion of a VA examination in September 2012, it was noted that the Veteran did two tours of duty in Vietnam.  The Veteran reported one particular stressor which occurred while working as a company clerk when another soldier in the shower was playing with a grenade that exploded, causing the death of two soldiers and was in close proximity to the Veteran.  The examiner related that the Veteran was in Vietnam on two occasions and reported several traumatic stressors related to his fear of hostile military and terrorist activities.  The examiner concluded that the Veteran meets the criteria for PTSD and it was at least as likely as not related to his PTSD.  The pertinent diagnosis was PTSD, and he was assigned a GAF score of 50.  

Based on the above cited evidence, in October 2012, the RO reopened the Veteran's claim and granted service connection for PTSD, effective August 21, 2012.  

III.  Legal Analysis.

The Veteran essentially contends that an effective date earlier than August 21, 2012, for the grant of service connection for PTSD is warranted in this case.  The Veteran asserts that his grant of service connection for PTSD should be awarded from the date of his initial claim for service connection for a psychiatric disorder in February 2001, as he had the disorder since his active service.  

When a decision of the RO or the Board becomes final, it is binding and not subject to revision on the same factual basis.  See 38 U.S.C.A. §§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 20.1100, 20.1103 (2014).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim.  

Unless specifically provided otherwise, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  The effective date of an award of disability compensation to a veteran shall be the day following the date of discharge or release if application therefor is received within one year from such date of discharge or release.  38 U.S.C.A. § 5110(b) (1) (West 2014).  

If a decision by the RO goes unappealed, it is final.  38 U.S.C.A. § 7105 (West 2014).  A final and binding RO decision shall not be subject to revision on the same factual basis except by duly constituted appellate authorities, or on the basis of clear and unmistakable error (CUE), as provided in 38 C.F.R. § 3.105 (2014).  If a claimant wishes to reasonably raise CUE, "there must be some degree of specificity as to what the alleged error is and, unless it is the kind of error . . . that, if true, would be clear and unmistakable error on its face, persuasive reasons must be given as to why the result would have been manifestly different but for the alleged error."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993). 

The effective date of an award based on a claim reopened after final adjudication shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) (West 2014).  Exceptions to the above include where compensation is awarded or increased pursuant to any Act or administrative issue.  In those cases, the effective date of such award or increase shall be fixed in accordance with the facts found but shall not be earlier than the effective date of the Act or administrative issue.  In no event shall such award or increase be retroactive for more than one year from the date of application therefor or the date of administrative determination of entitlement, whichever is earlier.  38 U.S.C.A. § 5110(g) (West 2014).  

In the present case, the Veteran separated from active duty in August 1969.  He did not raise a claim of entitlement to service connection for PTSD within a year from discharge.  Rather, the Veteran first raised a service connection claim for PTSD in February 2001. That claim was denied in a November 2001 rating decision, which became final when the Veteran did not submit an appeal within the statutory time limit. 

Again, because the Veteran did not apply for service connection for PTSD within one year of separation from service, an effective date back to the day following discharge is not possible.  Instead, the appropriate effective date is the date of receipt of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(b) (2). 

As noted above, if a claimant files an application for service connection with VA, and the claim is disallowed, he has the right to appeal that disallowance to the Board.  See, e.g., 38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. §§ 20.200, 20.201, 20.202, 20.302 (2014).  If the claimant does not initiate an appeal within one year, or if the claimant fails to perfect the appeal by filing a timely substantive appeal, or if the claimant initiates a timely appeal and the appeal is later withdrawn or denied, the disallowance becomes final.  See 38 C.F.R. §§ 20.204, 20.302, 20.1100, 20.1103 (2014).  Any award based on a subsequently filed application for benefits can be made effective no earlier than the date of the new application.  See 38 U.S.C.A. §§ 5110(a), (i), 5108; 38 C.F.R. §§ 3.156(c), 3.400(q), (r).  

As noted above, the Veteran's initial claim for service connection for PTSD was received in February 2001 and his claim was denied by the RO in November 2001.  He was notified of the RO's action and his appellate rights, but he did not appeal; therefore, that decision became final.  No relevant evidence was submitted within a year of the November 2001 decision.  Rather, the Veteran's statements and evidence submitted were in connection with his disagreement with other denials set forth in the November 2001 rating decision.

After a thorough review of the record, the Board finds that, following the November 2001 rating decision, a claim to reopen the previously denied claim for PTSD was not received prior to August 21, 2012; and, after reviewing additional evidence, the RO granted service connection for PTSD, effective from August 21, 2012, the date of receipt of the reopened claim for PTSD.  See Jones v. West, 136 F.3d 1296, 1299 (Fed. Cir. 1998), to the effect that "a claim must be filed in order for any type of benefit to be paid."  The RO noted in the May 2014 statement of the case that the basis of the grant included application of the amended regulation 38 C.F.R. § 3.304(f)(3), which liberalized, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  Notably, the regulatory amendment is not considered a liberalizing rule under 38 C.F.R. § 3.114.  Also, the Board recognizes that along with the August 2012 claim, the Veteran included a service certificate of achievement; however, the Board does not find that the service record is "relevant" under 38 C.F.R. § 3.156(c)(1) so as to vitiate the finality of the November 2001 rating decision.  Under analysis as a reopened claim, the earliest effective date that can be granted for the grant of service connection for PTSD is the date of receipt of the Veteran's claim.  Therefore an effective date earlier than August 21, 2012 may not be assigned.  

The Board acknowledges the Veteran's argument that the effective date of service connection for PTSD should be the date of his initial claim in February 2001.  However, as discussed above, the Veteran's claim for PTSD was denied in the unappealed November 2001 rating decision, that became final, and the evidence does not reflect any communication from the Veteran thereafter until August 21, 2012 voicing an indication to reopen the previously denied claim for service connection for PTSD.  Thus, the date the Veteran submitted his request to reopen the previously denied claim for service connection for PTSD is the date of the current claim, and assignment of an effective date other than August 21, 2012 is not warranted.  Consequently, entitlement to an effective date earlier than August 21, 2012 is denied.  

In conclusion, the Board does not doubt that the Veteran had psychiatric symptoms for many years prior to the presently assigned effective date.  In fact, the award of service connection for PTSD is recognition that his psychiatric symptoms are related to service.  See 38 C.F.R. §§ 3.303, 3.304 (2014).  As explained, however, the effective date of the benefit at issue in this case is controlled by the date of receipt of the application to reopen the Veteran's claim, and the record shows that the Veteran's application was received by VA on August 21, 2012.  The preponderance of the evidence is against the claim, and there is no doubt to be resolved.  38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  

      (CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an effective date earlier than August 21, 2012 for the grant of service connection for PTSD is denied.  



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


